Citation Nr: 0803017	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-32 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder as 
secondary to the service-connected right knee disorder.


REPRESENTATION

Veteran represented by:	Pennsylvania Adjutant 
General's Office 


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1968, as well as reserve service with the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for a left knee condition.  The veteran filed a substantive 
appeal with respect to the denial of secondary service 
connection.

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference Board hearing.  Later 
that month, the veteran submitted additional evidence along 
with a waiver of agency of original jurisdiction (AOJ) 
review.


FINDING OF FACT

Resolving all doubt in the veteran's favor, his nonservice-
connected left knee arthritis is increased in severity by the 
service-connected right knee disorder.


CONCLUSION OF LAW

Left knee arthritis is aggravated by the service-connected 
right knee disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the favorable nature of the 
Board's decision.  

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with the Court's 
decision in Allen, by providing that "any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury."  See also 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  This case predates the 
regulatory change.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A March 2004 VA examination report reflects the examiner's 
statement that he knows of absolutely no medical literature 
that would support the contention that the veteran's favoring 
of the service-connected right knee would lead to 
osteoarthritis of the left knee.  

A May 2007 letter from a private physician reflects that over 
the years the veteran's service-connected right knee disorder 
worsened, his gait continued to suffer from worsening pain 
and instability and he relied mostly on his left knee and hip 
for stability and balance.  The letter concludes with the 
opinion that the veteran's bilateral knee replacement surgery 
was exacerbated by his service-connected right knee disorder.  

Thus, the record contained conflicting medical evidence as to 
the relationship between the veteran's claimed left knee 
disorder and the service-connected right knee disorder.  

To clarify, the Board requested a VA expert medical opinion.  
In an August 2007 letter, Dr. M. stated that there is no 
medical evidence to suggest that arthritis in the left knee 
was the result of the injury and arthritis in the right knee.  
Dr. M. did state that the degenerative arthritis and altered 
joint mechanics in the service-connected right knee clearly 
can aggravate the left knee arthritic condition.  Dr. M. 
added that it is not possible to indicate the degree to which 
this is the case but that he frequently sees this as 
evidenced by improvement of symptoms in one knee when a knee 
replacement is done on the opposite side.  

In light of the above, and resolving all doubt in the 
veteran's favor, the Board finds that his nonservice-
connected left knee arthritis is aggravated by the service-
connected right knee disorder.  Thus, the veteran is entitled 
to service connection for the degree of increased disability 
to the left knee arthritis that is caused by the service-
connected right knee disorder.


ORDER

Service connection for the degree of increased disability of 
left knee arthritis that is due to the service-connected 
right knee condition is granted.

.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


